SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 19, 2013 PEOPLES FEDERAL BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-34801 27-2814821 (State or Other Jurisdiction Identification No.) (Commission File No.) (I.R.S. Employer of Incorporation) 435 Market Street, Brighton, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(617) 254-0707 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On February 19, 2013, Peoples Federal Bancshares, Inc. (the “Company”) held its Annual Meeting of Stockholders.At the Annual Meeting, stockholders considered and voted on the following matters, with a breakdown of the votes cast set forth below. 1. The election of directors For Withheld Broker Non-Vote Myron Fox William Giudice John F. Reen, Jr. Maurice H. Sullivan, Jr. 2. The ratification of the appointment of Shatswell, MacLeod & Company, P.C. as independent registered public accounting firm of the Company for the fiscal year ending September 30, 2013. For Against Abstain Broker Non-Vote – 3. To consider and act upon a non-binding advisory resolution regarding the compensation of the Company’s named executive officers. For Against Abstain Broker Non-Vote SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PEOPLES FEDERAL BANCSHARES, INC. DATE: February 20, 2013 By: /s/ Maurice H. Sullivan, Jr. Maurice H. Sullivan, Jr. Chairman and Chief Executive Officer
